Citation Nr: 1744287	
Decision Date: 10/04/17    Archive Date: 10/13/17

DOCKET NO.  94-39 838	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, the Commonwealth of Puerto Rico


THE ISSUES

1.  Entitlement to an initial rating in excess of 30 percent for major depressive disorder from June 10, 1992 to March 11, 2008.

2.  Entitlement to a total rating based on individual unemployability due to service-connected disability (TDIU) prior to March 12, 2008.


REPRESENTATION

Appellant represented by:	Joseph R. Moore, Attorney at Law


WITNESSES AT HEARINGS ON APPEAL

The Veteran, his spouse, and his brother


ATTORNEY FOR THE BOARD

B. Elwood, Counsel


INTRODUCTION

The Veteran served on active duty from January 1966 to December 1967. 

These matters initially came before the Board of Veterans' Appeals (Board) from January 1994 and March 2010 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in San Juan, Puerto Rico.  In the January 1994 decision, the RO denied entitlement to a rating in excess of 30 percent for chronic asthmatic bronchitis and bronchial asthma.  In the March 2010 decision, the RO granted service connection for recurrent major depressive disorder and assigned an initial 30 percent disability rating from June 10, 1992 through March 11, 2008 and an initial 50 percent disability rating, from March 12, 2008.

In December 1996 and September 1999, the Veteran testified before a Hearing Officer at the RO.  In September 2002, the Veteran testified before a Decision Review Officer (DRO) at the RO.  In June 2004, the Veteran testified before the undersigned Veterans Law Judge sitting at the RO (Travel Board hearing). Transcripts of all four hearings are associated with the Veteran's file.

In October 2009, the Board expanded the appeal to include the inferred issue of entitlement to a TDIU as a component of the claim for an increased rating for the service-connected respiratory disease.  See Rice v. Shinseki, 22 Vet. App. 447   (2009).  The Board denied the claim for an increased rating for the service-connected respiratory disease and remanded the TDIU claim for further development.

In November 2012, the Board denied entitlement to an effective date earlier than June 10, 1992 for the award of service connection for major depressive disorder.  The Board remanded the appeal for a higher initial rating for the service-connected psychiatric disability and the claim for a TDIU for further development.

In November 2014, the RO granted an initial 100 percent rating for major depressive disorder, from March 12 2008.

In October 2016, the Board re-characterized the higher initial rating and TDIU issues on appeal, as set forth on title page, in light of the RO's award of a total (100 percent) rating for major depressive disorder since March 12, 2008.  See AB v. Brown, 6 Vet. App. 35, 38 (1993).  The Board remanded the re-characterized issues for further development.


FINDINGS OF FACT

1.  The evidence is at least evenly balanced as to whether the Veteran's major depressive disorder was manifested by a demonstrable inability to obtain or retain employment during the period from June 10, 1992 to March 11, 2008.

2.  As a total (100 percent) rating for major depressive disorder is being awarded for the entire claim period from June 10, 1992 to March 11, 2008 based in part on a finding of total occupational impairment, leaving no part of the claim period where the schedular rating is less than total, the issue of entitlement to a TDIU is rendered moot for the entire claim period.


CONCLUSIONS OF LAW

1.  With reasonable doubt resolved in favor of the Veteran, the criteria for an initial 100 percent rating for major depressive disorder, from June 10, 1992 to March 11, 2008, are met.  38 U.S.C.A. §§ 1155, 5107(b) (West 2014); 38 C.F.R. §§ 4.1, 4.2, 4.3, 4.7, 4.10, 4.21, 4.125, 4.126, 4.130, Diagnostic Code (DC) 9434 (2016), 4.132, Diagnostic Code (DC) 9405 (1992).

2.  The question of whether the Veteran is entitled to a TDIU is rendered moot by the grant of a total (100 percent) rating for major depressive disorder during the entire claim period from June 10, 1992 to March 11, 2008, leaving no question of law or fact to decide regarding the TDIU issue.  38 U.S.C.A. §§ 7104, 7105 (West 2014); 38 C.F.R. §§ 3.340, 3.341, 4.14, 4.16 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 as amended (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R §§ 3.102, 3.156(a), 3.159, 3.326(a) (2016). 

As the Board is granting the highest rating possible for major depressive disorder for the entire claim period, the claim is substantiated and there are no further VCAA duties.  Wensch v. Principi, 15 Vet App 362, 367-68 (2001); see also 38 U.S.C.A. § 5103A (a)(2) (Secretary not required to provide assistance "if no reasonable possibility exists that such assistance would aid in substantiating the claim"); VAOPGCPREC 5-2004; 69 Fed. Reg. 59989 (2004) (the notice and duty to assist provisions of the VCAA do not apply to claims that could not be substantiated through such notice and assistance).

Analysis

I. Higher Initial Rating

Disability ratings are determined by the application of rating criteria set forth in the VA Schedule for Rating Disabilities (38 C.F.R. Part 4) based on the average impairment of earning capacity.  Separate diagnostic codes identify the various disabilities.  38 U.S.C.A. § 1155.

Where service connection has been granted and the assignment of an initial rating is disputed, separate ratings may be assigned for separate periods of time based on the facts found.  In other words, the ratings may be "staged."  Fenderson v. West, 12 Vet. App. 119, 125-126 (1999).

If two ratings are potentially applicable, the higher rating will be assigned if the disability picture more nearly approximates the criteria required for that rating; otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  In view of the number of atypical instances it is not expected, especially with the more fully described grades of disabilities, that all cases will show all the findings specified. Findings sufficiently characteristic to identify the disease and the disability therefrom, and above all, coordination of rating with impairment of function will, however, be expected in all instances.  38 C.F.R. § 4.21.

In evaluating a disability, the Board considers the current examination reports in light of the whole recorded history to ensure that the current rating accurately reflects the severity of the condition.  The Board has a duty to acknowledge and consider all regulations that are potentially applicable.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  The medical as well as industrial history is to be considered, and a full description of the effects of the disability upon ordinary activity is also required.  38 C.F.R. §§ 4.1, 4.2, 4.10.

When evaluating a mental disorder, the rating agency shall consider the frequency, severity, and duration of psychiatric symptoms, the length of remissions, and the Veteran's capacity for adjustment during periods of remission. The rating agency shall assign a rating based on all the evidence of record that bears on occupational and social impairment rather than solely on the examiner's assessment of the level of disability at the moment of the examination. 38 C.F.R. §  4.126 (a). When evaluating the level of disability from a mental disorder, VA will also consider the extent of social impairment, but shall not assign a rating solely on the basis of social impairment. 38 C.F.R. §  4.126 (b).

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).
The Veteran's service-connected psychiatric disability us currently rated under 38 C.F.R. § 4.130, DC 9434 as major depressive disorder.  The criteria for rating major depressive disorder were changed during the course of the Veteran's claim on November 7, 1996.  See 61 Fed. Reg. 52700 (Oct. 8, 1996).

VA's General Counsel has held that where a law or regulation changes during the pendency of an appeal, the Board should first determine which version of the law or regulation is more favorable to the Veteran.  If the application of the revised regulation results in a higher rating, the effective date for the higher disability rating can be no earlier than the effective date of the change in the regulation.  38 U.S.C.A. § 5110 (g) (West 2014).  Prior to the effective date of the change in the regulation, the Board can apply only the original version of the regulation. VAOPGCPREC 3-2000 (Apr. 10, 2000).

A new law or regulation applies, if at all, only to the period beginning with the effective date of the new law or regulation.  Kuzma v. Principi, 341 F.3d 1327   (Fed. Cir. 2003).

The United States Court of Appeals for the Federal Circuit (Federal Circuit) has created a three-part test to determine whether a new law has prohibited retroactive effects: (1) "the nature and extent of the change of the law"; (2) "the degree of connection between the operation of the new rule and a relevant past event"; and (3) "familiar considerations of fair notice, reasonable reliance, and settled expectations."  Princess Cruises v. United States, 397 F.3d 1358 (2005).  If, under this test, a rule or regulation appears to have a retroactive effect, then the rule or regulation cannot be applied to cases pending at the time of its promulgation. Rodriquez v. Peake, 511 F.3d 1147 (2008).

Under the old criteria, the schedular criteria for rating psychiatric disabilities included 38 C.F.R. § 4.132, DCs 9207 (major depression with psychotic features), 9209 (major depression with melancholia), and 9405 (major depression without melancholia).  

Disabilities rated under DCs 9207 and 9209 were rated according to the General Rating Formula for Psychotic Disorders.  Under the General Rating Formula for Psychotic Disorders, the following ratings apply: a 30 percent rating is warranted for definite impairment of social and industrial adaptability; a 50 percent rating is warranted for considerable impairment of social and industrial adaptability; a 70 percent rating is warranted for lesser symptomatology (than 100 percent) such as to produce severe impairment of social and industrial adaptability; and a 100 percent rating is warranted for active psychotic manifestations of such extent, severity, depth, persistence or bizarreness as to produce total social and industrial inadaptability.  38 C.F.R. § 4.132, DCs 9207, 9209 (1992).

Disabilities rated under DC 9405 were rated according to the General Rating Formula for Psychoneurotic Disorders.  Under the General Rating Formula for Psychoneurotic Disorders, a 30 percent disability rating is warranted when there is definite impairment in the ability to establish or maintain effective and wholesome relationships with people.  The psychoneurotic symptoms result in such reduction in initiative, flexibility, efficiency and reliability levels as to produce definite industrial impairment.  38 C.F.R. § 4.132, DC 9405 (1992).

A 50 percent disability rating is warranted when the ability to establish or maintain effective or favorable relationships with people is considerably impaired.  By reason of psychoneurotic symptoms the reliability, flexibility and efficiency levels are so reduced as to result in considerable industrial impairment.  Id.

A 70 percent disability rating is warranted when the ability to establish and maintain effective or favorable relationships with people is severely impaired.  The psychoneurotic symptoms are of such severity and persistence that there is severe impairment in the ability to obtain or retain employment.  Id.

A 100 percent disability rating is warranted if the attitudes of all contacts except the most intimate are so adversely affected as to result in virtual isolation in the community; there are totally incapacitating psychoneurotic symptoms bordering on gross repudiation of reality with disturbed thought or behavioral processes associated with almost all daily activities such as fantasy, confusion, panic and explosions of aggressive energy resulting in profound retreat from mature behavior; or where the psychoneurotic disorder results in a demonstrable inability to obtain or retain employment.  Id.

The former criteria for a 100 percent rating are separate and independent bases for granting a 100 percent rating.  38 C.F.R. § 4.132, DC 9405; see Johnson v. Brown, 7 Vet. App. 95, 97 (1994).

Effective November 7, 1996, major depressive disorder is rated under 38 C.F.R. § 4.130, DC 9434, according to the General Rating Formula for Mental Disorders.

Under the General Rating Formula for Mental Disorders, a 30 percent disability rating is warranted when there is occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal), due to such symptoms as depressed mood, anxiety, suspiciousness, panic attacks (weekly or less often), chronic sleep impairment, and mild memory loss (such as forgetting names, directions, recent events).  38 C.F.R. § 4.130, DC 9434 (2016).

A 50 percent disability rating is warranted when there is occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; and difficulty in establishing and maintaining effective work and social relationships.  Id.

A 70 percent disability rating is warranted when there is occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances ( including work or a worklike setting); and inability to establish and maintain effective relationships.  Id.

A 100 percent disability rating is warranted when there is total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; and memory loss for names of close relatives, own occupation, or own name.  Id.

The list of symptoms under the rating criteria are meant to be examples of symptoms that would warrant the rating, but are not meant to be exhaustive, and the Board need not find all or even some of the symptoms to award a specific rating. On the other hand, if the evidence shows that the Veteran suffers symptoms or effects that cause occupational or social impairment equivalent to what would be caused by the symptoms listed in the diagnostic code, the appropriate equivalent rating will be assigned.  Sellers v. Principi, 372 F.3d 1318, 1326 (Fed. Cir. 2004); Mauerhan v. Principi, 16 Vet. App. 436, 442-43 (2002). 

The Board has considered the Global Assessment of Functioning (GAF) scores assigned during the claim period.  The GAF score is a scale reflecting the "psychological, social, and occupational functioning on a hypothetical continuum of mental health-illness."  Richard v. Brown, 9 Vet. App. 266, 267 (citing DSM-IV at 32).  

GAF scores ranging from 31 to 40 reflect some impairment in reality testing or communication (e.g., speech is at times illogical, obscure, or irrelevant) or major impairment in several areas, such as work or school, family relations, judgment, thinking, or mood (e.g., depressed man avoids friends, neglects family, and is unable to work; child frequently beats up younger children, is defiant at home, and is failing at school).  GAF scores ranging from 41 to 50 reflect serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting) or any serious impairment in social, occupational, or school functioning (e.g., no friends, unable to keep a job). GAF scores ranging from 51 to 60 reflect moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or co-workers). Also, GAF scores ranging from 61 to 70 reflect some mild symptoms (e.g., depressed mood and mild insomnia) or some difficulty in social, occupational, or school functioning (e.g., occasional truancy, or theft within the household), but generally functioning pretty well and has some meaningful interpersonal relationships.  Id.  

The GAF score assigned in a case, like an examiner's assessment of the severity of a condition, is not dispositive of the evaluation issue.  Rather, the GAF score must be considered in light of the actual symptoms of the Veteran's disorder, which provide the primary basis for the rating assigned.  See 38 C.F.R. § 4.126 (a).

As a new law or regulation applies, if at all, only to the period beginning with the effective date of the new law or regulation, only the old criteria for rating major depressive disorder may be applied prior to November 7, 1996.  Kuzma, 341 F.3d at 1327.

In the present case, VA treatment records dated from June 1991 to June 1992 indicate that the Veteran lived with his wife and adult niece and that he had a good relationship with his family.  He had a high school education, but was unemployed and permanently disabled since 1971 due to a neuropsychiatric disorder. Examinations revealed that he was alert, cooperative, spontaneous, and fully oriented and that he did not experience any audiovisual hallucinations, self-harm ideas, or homicidal ideation.  His affect was anxious/euthymic and his insight and judgment were occasional superficial , but his recent and remote memory were intact.

The Veteran reported during a November 1993 VA psychiatric examination that he had employment experience as a security guard and supervisor, but that he had not worked in over 15 years and that he was in receipt of Social Security Administration (SSA) disability benefits due to bronchial asthma (his SSA disability records reflect that he was awarded SSA disability benefits on the basis of both bronchial asthma and a severe neuropsychiatric condition).  He lived with his wife, related with others, and frequently visited family.

Examination revealed that the Veteran was alert, clean, and dressed appropriately.  He exhibited a "floating anxiety" with an underlying depressive component and he seemed to have some obsessive/compulsive ideation and multiple somatizations.  There was no delusional material or perceptive disorder detected and no mannerisms, looseness of association, or suicidal preoccupation.  The Veteran was fully oriented, his memory was preserved, his judgment was not impaired, and he was able to differentiate between right and wrong.  A diagnosis of anxiety disorder, not otherwise specified (NOS) was provided and the Veteran's highest level of adaptive function during the previous year was fair.

A March 1994 psychiatric examination report from psychiatrist O.M. Mirabal J. reflects that the Veteran reported that he experienced sadness, fear, terror, impaired sleep, and visual and auditory hallucinations.  He would occasionally scream and talk to himself, was afraid that he was "going to be locked up," and would lose control.  He lived with his wife and a niece and spent his days watching television, listening to the radio, reading, playing the guitar, and playing cards.  He did not perform any housework and had to be supervised in his personal care.  He occasionally drove and went to church and stores, but he was accompanied during such outings.  He related with his neighbors and family members.  He had a high school education and was employed as an insurance agent until sometime in 1971 or 1972.

Examination revealed that the Veteran was unshaven and looked disheveled.  He made little eye contact while answering questions and would move around (sitting, standing, and moving from side to side) while being examined.  He was not very approachable or cooperative, his mood was apathetic, his affect was flat, and his insight was poor for his illness.  He experienced difficulty making decisions and anticipating the consequences of his actions and he required supervision with his personal care and in taking medications.  His organization and speed of thought was slow and scarce, but coherent and relevant, and he did not present any fugue or salad of ideas.  His thought content was manifested by paranoia and auditory/visual hallucinations.  He did not present phobias or obsessions or express any ideas of self aggression, suicide, or homicide.  He was alert and oriented to place and person, but he was partially disoriented in time, his attention was somewhat diminished, and his recent, immediate, and remote memories were also somewhat diminished in that he experienced difficulty remembering what he did on days and in weeks past.  Moreover, he could not interpret proverbs, relate objects, find differences or similarities in objects, or make sequences of numbers or words and he experienced difficulty concentrating and abstracting.  He was in contact with reality.  A diagnosis of schizophrenia was provided.

An April 1996 VA medical certificate, the transcript of the December 1996 RO hearing, and a September 1997 VA psychiatric examination report reflect that the Veteran experienced anxiety, sadness, crying spells, irritability, anger, anhedonia, memory loss, and insomnia.  He did not have any ideas of self-harm.   He took medications to treat his psychiatric symptoms.  He was married and enjoyed spending time with his nephews, nieces, and godchildren.  He had been employed with an insurance company owned by his brother following service, but he began to experience difficulty performing his job duties due to his service-connected respiratory disease.  As a result of his job difficulties, he also developed emotional/anxiety problems.  He stopped working in 1972 and had not been employed since that time.  

Examination revealed that the Veteran was alert, casually dressed and groomed, in full contact with reality, and aware of the examination situation.  He experienced a sudden crying spell during the examination, but it stopped as suddenly as it had begun.  There were strong histrionic characteristics in his overall behavior, but he was relevant and coherent in his answers.  There were no hallucinations or delusions, the Veteran was not suicidal or homicidal, and his affect was fairly adequate.  He was fully oriented and his memory was fairly preserved, but his mood was somewhat hyperactive, he reported forgetfulness, his judgment was fair, and his insight was "very little."  The Veteran was diagnosed as having major depression and anxiety disorder NOS with depressive features and GAF scores of 60 to 65 were assigned, indicative of moderate to mild impairment.

Medical records dated from March 1998 to January 2008 include reports of depression , anxiety, sadness, irritability, insomnia, occasional auditory hallucinations, loss of interest, tiredness, impaired sleep, and anger/emotional distress which interfered with the Veteran's family enjoyment.  He was married, had a high school education, and was unemployed.

Examinations revealed that the Veteran was alert, cooperative, coherent, relevant, and fully oriented to place and person, that he was appropriately groomed and dressed, and that there were no visual hallucinations, delusions, self-harm ideas, homicidal ideation, ideas of reference, or ideas of being persecuted.  His affect was depressed/euthymic/anxious, his mood was depressed/sad/anxious, he appeared tense and sad, he had a low tone of voice, his recent memory was occasionally fair/poor, he was only moderately spontaneous, his orientation to time was occasionally only fair, he exhibited occasional psychomotor retardation, and his insight and judgment were occasionally superficial to poor.  The Veteran required partial assistance with problem solving, but his thought process was coherent and relevant and he was in good contact with reality.  Diagnoses of depressive disorder, depression not otherwise specified (NOS), and major depression were provided and GAF scores of 40 to 60 were assigned, indicative of major to moderate impairment.  Medications were required to prevent the Veteran's decompensation.

The psychiatrist who conducted September 1999 and June 2004 private psychiatric examinations (E.S. Rojas Davis, M.D.) explained that the Veteran was discharged from service with bronchial asthma.  Shortly thereafter he "developed depression that needed hospitalizations and later render[ed] him unable to work" and he was found to be incapacitated by the SSA.

The report of a VA psychiatric examination dated on March 12, 2008 indicates that the Veteran was a supervisor at an insurance company until 1972, at which time he was awarded SSA disability benefits for asthma and a nervous condition.  As for psychiatric symptoms, he experienced impaired sleep, nightmares, and irritability.  His psychiatric symptoms had been present during the past year.  Examination revealed that the Veteran was casually dressed and was unshaven with an unkempt mustache and beard.  He was restless and tense and kept moving both arms laterally and hitting his legs with both hands at times during the examination.  His speech was hesitant, soft/whispered, slow, clear, and coherent and his attitude toward the examiner was suspicious and irritable.  His affect was constricted, his mood was anxious/agitated/depressed, he was easily distracted, there was circumstantiality and blocking of his thought process, his thought content was preoccupied with one or two topics, he did not understand the outcome of his behavior, he exhibited inappropriate behavior, he refused to answer questions pertaining to intellectual functions after getting agitated with serial 7's questions, he had poor impulse control with episodes of violence, he was unable to maintain minimum personal hygiene in that he did not remember or have the motivation to bathe on a daily basis, his remote memory was mildly impaired, and his immediate memory was moderately impaired.  Moreover, he was fully oriented and there were no delusions or hallucinations, obsessive/ritualistic behaviors, panic attacks, or suicidal/homicidal thoughts.

The Veteran was diagnosed as having moderate to severe major depressive disorder and a GAF score of 55 was assigned, indicative of moderate impairment.  He had been unemployed for more than 20 years and he contended that although he was unemployed due to both asthma and his psychiatric disability, the effects of his psychiatric disability alone were sufficient to cause his unemployment.  The examiner who conducted the March 2008 examination concluded that the Veteran's history, his current psychiatric treatment, and the findings during the March 2008 examination supported this contention and that there was total occupational and social impairment due to mental disorder signs and symptoms.  Specifically, the Veteran suffered from depressive and anxiety symptoms that included sleep difficulties, irritability, and intolerance to everyday life stresses.  He was socially withdrawn, intolerant to groups of people, and unable to complete a normal workday or interact appropriately with peers at work.

In an August 2009 letter, M.L. Cesta, MD, FACP explained, in pertinent part, that the Veteran developed his service-connected pulmonary disease while on active service and that this disease had progressed in a profound and progressively disabling fashion over the course of his life.  Concomitantly with the development of his pulmonary disease in 1966, he appears to have also developed "severe psychiatric illness that has been equally as disabling extensively intertwined with [his] pulmonary disease."  A September 1999 letter from the Veteran's psychiatric attending provider indicated that the Veteran had both severe psychiatric illness and pulmonary disease which both developed in service and each disability had severely exacerbated the other.  The report of a psychiatric examination dated in February 1974 described the Veteran's mental status as being quite abnormal and indicated that he experienced auditory hallucinations, depressed mood, delusional thought processes, and severe impairment.  He was unable to care for his personal needs or relate to others, experienced extensive medical problems, delusions, and dependency, and was essentially unable to function adequately on a day-to-day basis.  An April 1975 psychiatric examination report indicated that the Veteran experienced auditory hallucinations, delusional somatic thoughts, and a depressed and anxious mood and he was diagnosed as having schizophrenia, undifferentiated type.  Also, a March 1983 psychiatric examination report noted that the Veteran experienced persistent exacerbations of asthma in conjunction with severe episodes of anxiety and restlessness.  It was quite clear from this documentation that the Veteran developed both his psychiatric disability and his respiratory disease at essentially the same time during service.

Dr. Cesta further explained that there was no question from a review of the Veteran's records that both his psychiatric disability and his respiratory disease began during service, that both disabilities became progressively worse following service, that each disability made the other "orders of magnitude worse," and that both disabilities totally incapacitated the Veteran by 1972.  Dr. Cesta noted that the Veteran was diagnosed on at least two occasions with a primary thought disorder (i.e., schizophrenia), which is the most severe form of psychiatric disease one can develop.  The Veteran also had severe reactive airway disease that had compounded, and been compounded by, his psychiatric illness.  His psychiatric and respiratory disabilities were "so heavily intertwined that they [could not] be separated" and it was "clinically difficult to say there are a specific percentage of disability secondary to [his] pulmonary disease, and another percentage of disability due to psychiatric illness."  Overall, these two disabilities were "inexorably connected since their development during his period of active service."  The Veteran qualified for SSA disability in March 1972 due to the severity of his bronchial asthma and his psychiatric illness.

The Veteran reported on a November 2009 "Veteran's Application for Increased Compensation Based on Unemployability" form (VA Form 21-8940) that he had a high school education and that he was employed on a full time basis as an insurance agent until March 1972.  He was prevented from securing or following any substantially gainful occupation due to both his asthma and his psychiatric disability.

In March 2012, psychologist L.C. Ruiz examined the Veteran and reviewed his claims file.  He explained, in pertinent part, that the Veteran was employed as an insurance salesman until 1972, at which time he reported that was unable to continue working because he experienced problems with the office staff, argued, and "got upset about anything."  He was frequently irritable and always tense with aggressive traits.  He had sought psychiatric treatment since 1972 and was found to be totally disabled by the SSA as a result of both asthma and a severe neuropsychiatric condition.  A review of his treatment records revealed that he continued to suffer from severe symptoms throughout his claim.  For instance, in 1980 he was admitted to the hospital for one month and the discharge summary noted that he experienced crying spells, irritability, poor sleep, sadness, and poor appetite.  A medical certificate dated in September 1981 indicated that he experienced severe symptoms of impaired concentration, auditory hallucinations, crying spells, preoccupation, and depression.  The March 1994 psychiatric examination report from Dr. Mirabel confirmed these severe psychiatric symptoms.  The Veteran also experienced significant non-psychiatric illnesses (including coronary artery disease, angina pectoris, obstructive sleep apnea, and lumbosacral stenosis) and there was some evidence that these disabilities rendered him unable to sustain and secure a gainful job and that his psychiatric disability was stable and responding well to treatment.  Dr. Ruiz noted, however, that although more recent treatment records showed that the Veteran's psychiatric disability had improved, it was "almost certainly as a result of his dedication to regular psychiatric treatment and consistence with his medications."  In this regard, a February 2011 treatment note indicated that the Veteran needed medications to prevent decompensation and that his treatment included continuing to learn how to cope with his neuropsychiatric symptoms.

Based on his examination of the Veteran and a review of his medical records, Dr. Ruiz opined that it was likely ("as likely as not") that despite his non service-connected disabilities, the Veteran "has been totally disable[d] as a result of his service-connected [m]ajor [d]epressive [d]isorder since at least 1972, the last date he worked full time."  His symptoms, including difficulty with social and occupational functioning, social isolation, poor judgment, and his overall level of functioning since he left service, had been worsening and prevented him from being able to hold a partial or full time job.  Moreover, regardless of the current stability of the Veteran's major depressive disorder, he was still unable to handle irritability and the stress of a work place environment.  Any improvement of his disability was almost certainly the result of his dedication to regular psychiatric treatment and consistence with medications and it was accurate to say that he needed medications to prevent his decompensation and that he was continuing to learn how to cope with his neuropsychiatric symptoms.  His GAF score was 45, indicative of serious impairment.  Overall, it was likely "as likely as not" that regardless of physical illness, major depressive disorder symptomatology had severely impaired the Veteran since 1972 and rendered him unable to function in any social and labor environment despite the aid of medications.  His psychiatric symptomatology directly impacted his ability to sustain gainful or partial employment.

In a July 2012 statement, Dr. Cesta explained, in pertinent part, that the Veteran had been 100 percent disabled from his psychiatric illness since 1972, that he developed both major depressive disorder and reactive airway disease in service, and that these disabilities prevented him from functioning in any occupational setting.  Although there was evidence (i.e., an April 2011 VA examination report) that the Veteran's coronary artery disease, obstructive sleep apnea, and lumbosacral stenosis were the primary reasons for his incapacity to function, he did not have any of these disease processes when his psychiatric disability began, they occurred decades after he was already completely disabled from psychiatric illness, and it would be impossible for these disabilities to cause his current disability.  Rather, they would only add to his complete incapacity.  The Veteran's medical records clearly document that he experienced severe psychiatric illness in 1974 when he was originally hospitalized for over a month due to the severity of his disease.  Another hospitalization also occurred in 1984 and a month of inpatient treatment was necessary due to profound and intractable symptoms of major depressive disorder.  The Veteran did not have coronary artery disease, obstructive sleep apnea, or severe consequences of his lumbosacral stenosis during these periods, but he was nevertheless 100 percent disabled from functioning in any occupational setting.  

Moreover, the Veteran had been in receipt of SSA disability benefits secondary to major depressive disorder and reactive airway disease since 1972.  His symptoms were severe and progressive from 1972 going forward, including classic neurovegetative symptoms of depression consistent with major depressive disorder as defined by DSM-IV.  In addition, he had concurrent psychotic symptoms leading to his formal diagnosis of major depressive disorder, recurrent, severe, with psychotic features.  There was no documentation to suggest that the Veteran was disabled from coronary artery disease, sleep apnea, or back pain in 1972 and going forward for several decades and these are not the disease processes that have rendered him disabled since 1972.  These are the consequences of aging and the comorbid medical diseases are occurring an extended period of time after his initial disability from major depressive disorder.  The Veteran could be successfully treated, as many people are, for coronary artery disease, obstructive sleep apnea, and back pain and potentially return to work.  These disease processes have defined solutions and clear treatment parameters and many patients with these illnesses are able to work without difficulty in quite demanding jobs.  As for the Veteran, however, even if all of these illnesses were removed as if he never had them, he would still be just as disabled as he was from 1972 going forward directly as a result of major depressive disorder.

The psychologist who conducted a September 2014 VA psychiatric examination opined that the Veteran's service-connected major depressive disorder and bronchial asthma were not severe enough to render him unable to obtain and maintain substantially gainful employment at any time since 1992.  The examiner reasoned that the Veteran's non service-connected disabilities of coronary artery disease, angina pectoris, obstructive sleep apnea, and lumbosacral stenosis are the disabilities which render him unable to obtain and maintain gainful employment.  As stated in a May 2011 VA examination report, his service-connected asthma and major depressive disorder were stable and chronic and he had not experienced any significant crisis requiring hospitalization for several years.  His service-connected disabilities were stable and it was his non service-connected disabilities which affected his ability to obtain gainful employment.

As a preliminary matter, the Board notes that the Veteran was diagnosed as having non service-connected psychiatric disabilities other than major depressive disorder during the claim period from June 10, 1992 to March 11, 2008, including anxiety disorder NOS and schizophrenia.  However, where an examiner is unable to distinguish the symptoms of a service-connected disability from non-service connected manifestations, all the manifestations will be considered part of the service-connected disability.  Mittleider v. West, 11 Vet. App. 181, 182 (1998) (citing Mitchem v. Brown, 9 Vet. App. 136, 140 (1996)). 

In this case, there is no evidence to clearly distinguish the symptoms of the Veteran's service-connected major depressive disorder from his other diagnosed non service-connected psychiatric disabilities.  Thus, the Board will attribute all of the Veteran's psychiatric symptoms to major depressive disorder for the purposes of assessing the severity of that disability.  Id.   

The above evidence reflects that the Veteran has been continuously unemployed since the effective date of service connection for major depressive disorder and that he has reported an inability to work due to his psychiatric disability.  The Board acknowledges that the evidence suggests that the Veteran initially stopped working primarily due to his service-connected respiratory disease and that the severity of his respiratory disease has contributed to his inability to work throughout the claim period.  Also, various GAF scores that have been assigned during the claim period are indicative of only mild to moderate impairment and VA medical professionals have concluded that the Veteran's service-connected disabilities (including his psychiatric disability) are not severe enough to render him unemployable.   
Nevertheless, the Veteran and his brother (who owned the company where the Veteran was last employed) have reported that the Veteran did begin to experience some emotional and behavioral problems at work after his respiratory symptoms began to significantly impair his ability to perform his occupational tasks.  He has been in receipt of SSA disability benefits during the entire claim period due to both his respiratory disease and his psychiatric disability and his treatment records dated during the claim period reflect psychiatric symptomatology that would significantly interfere with his ability to work in any occupational setting.  Also, Dr. Rojas Davis, Dr. Cesta, and Dr. Ruiz have all provided opinions based on examinations of the Veteran and a review of his medical records and reported history that he has been totally disabled and unable to work due solely to his service-connected psychiatric disability ever since he stopped working in 1972.

In sum, the Board finds that the evidence is approximately evenly balanced on the question of whether the Veteran's major depressive disorder resulted in a demonstrable inability to obtain or retain employment during the entire period from June 10, 1992 to March 11, 2008.  The reasonable doubt created by this relative equipoise in the evidence must be resolved in favor of the Veteran.  Such occupational impairment most closely approximates the criteria for a 100 percent rating under the criteria in effect prior to November 7, 1996.  See 38 C.F.R. § 4.132, DC 9405 (1992).  The old rating criteria is applicable to the entire rating period on appeal.  Hence, an initial 100 percent rating is warranted for the entire period from June 10, 1992 to March 11, 2008 and the full benefit sought on appeal is granted.

II. TDIU

A TDIU may be assigned "where the schedular rating is less than total" and the evidence shows that a veteran is precluded, by reason of his service-connected disabilities, from securing and following "substantially gainful employment" consistent with his education and occupational experience.  38 C.F.R. §§ 3.340, 3.341, 4.16; VAOPGCPREC 75-91; 57 Fed. Reg. 2317 (1992).

The regulations provide that if there is only one such disability, it must be rated at 60 percent or more; and if there are two or more disabilities, at least one disability must be rated at 40 percent or more, and sufficient additional disability must bring the combined rating to 70 percent or more.  Disabilities resulting from common etiology or a single accident or disabilities affecting a single body system will be considered as one disability for the above purposes of one 60 percent disability or one 40 percent disability.  38 C.F.R. § 4.16 (a).

As the Board is granting an initial 100 percent rating for major depressive disorder for the entire claim period, there remains no time during the claim period where the schedular rating is "less than total," as required for a TDIU.  See 38 C.F.R. § 4.16 (a).  For this reason, the issue of entitlement to a TDIU at any time during the claim period is now rendered moot.  The question of whether the Veteran is entitled to an award of a TDIU is rendered moot by the grant of a 100 percent schedular ("total") rating for major depressive disorder, leaving no question of law or fact to decide regarding the TDIU issue.  38 U.S.C.A. §§ 7104, 7105; 38 C.F.R. §§ 4.14, 4.16.

The 100 percent rating which is being granted throughout the entire claim period specifically contemplates total unemployability (i.e., total occupational impairment) due to major depressive disorder.  Aside from major depressive disorder (now rated at 100 percent during the entire claim period), service connection is in effect for chronic asthmatic bronchitis and bronchial asthma, rated 30 percent disabling.  The evidence reflects that the impairment caused by the Veteran's service-connected psychiatric disability or both of his service-connected disabilities, in combination, are sufficient to preclude all substantially gainful employment.  Hence, the facts presented in this case are distinguishable from those in Bradley v. Peake, 22 Vet. App. 280 (2008), because in this case service connection is only in effect for one other disability (i.e., chronic asthmatic bronchitis and bronchial asthma ) besides the disability for which a 100 percent rating is being assigned (i.e., major depressive disorder).  The Veteran has contended, and the evidence reflects, that it is the combination of his service-connected respiratory disease and psychiatric disability that renders him unable to secure and follow substantially gainful employment.  Under the facts presented in Bradley, there was no "duplicate counting of disabilities."  Bradley, 22 Vet. App. at 293.  If the Veteran were to be awarded a TDIU ("total" rating) based, at least in part, on service-connected major depressive disorder rendering him unemployable for any time during the rating period, it would impermissibly result in the same disability being "counted twice" in the assignment of a total rating, as it would be rating the "total occupational impairment" twice.  See generally 38 C.F.R. § 4.14.  

Notwithstanding the above, the Veteran has requested either a total (100 percent) rating for major depressive disorder or a 70 percent rating for major depressive disorder and a TDIU during the entire claim period (see the May 2017 statement from his representative).  As the Board is granting a 100 percent rating for major depressive disorder during the entire claim period, the Veteran's appeal is granted in full.  In consideration thereof, the Board finds that the issue of entitlement to a TDIU must be dismissed as moot.


ORDER

Entitlement to an initial 100 percent rating for major depressive disorder, from June 10, 1992 to March 11, 2008, is granted, subject to controlling regulations governing the payment of monetary awards.

The appeal, as to the issue of entitlement to a TDIU, is dismissed.


____________________________________________
D.C. SPICKLER
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


